The plaintiff in error, Grover Russom, was convicted in the county court of Love county on a charge of unlawfully *Page 727 
transporting intoxicating liquor from one place to another in this state, and on the 19th day of July, 1911, was sentenced to pay a fine of three hundred dollars and be confined in the county jail for a period of sixty days. Upon a careful examination of the record in this case no error appears sufficient to justify a reversal. The judgment of the trial court is therefore affirmed.